Citation Nr: 1217020	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), anxiety disorder with panic attacks, and depression.

2.  Entitlement to service connection for chemical dependency, including as due to PTSD.


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Esq.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1977 to April 1977, and from March 1980 to July 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony at a March 2012 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.  The appeal is REMANDED to the RO.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a new VA examination with regard to her claims for service connection for psychiatric disorder (includes PTSD, anxiety disorder with panic attacks, depression, and chemical dependency), to assist in determining if any current mental disorders were caused or aggravated by active service.

The Veteran contends that her current PTSD was either caused or aggravated by in-service stressors.  First, she asserts and has testified that, during training in Texas from January to April 1977, she was raped by a fellow service member.  In addition, she states that, toward the end of 1979, while stationed at Tacoma Air Force Base, a man tried to run over her when she was on guard duty.  Her service treatment records, post-service treatment records, and a 2007 VA examination report indicate that she may have had a preexisting mental disorder due to her parents' divorce and rape at age thirteen that was aggravated by her experiences in the military.  

On the Report of Medical History form as part of her November 1976 enlistment examination, the Veteran checked "yes" next to "excessive worry" and "don't know" next to "nervous trouble."  The examining physician indicated a normal psychiatric evaluation, but wrote that she had excessive worry over a therapeutic abortion performed earlier that year as well as a recent lay-off from work.  A June 1980 psychiatric evaluation report indicates that the Veteran had a long history of psychiatric difficulties revolving around spontaneous and episodic periods of depression and anxiety associated with heavy drug and alcohol use and abuse.  The Veteran told the examining clinician that she had seen a psychiatrist when her parents divorced at age thirteen, and that she had been raped by a stranger shortly after her parents' divorce.  She further reported that she was a heavy user of alcohol and drugs from age fourteen to seventeen, and that she received two months of inpatient substance abuse treatment at age seventeen at Hazelden Foundation in Minnesota (a September 2005 letter from Hazelden Foundation confirms she received inpatient chemical dependency treatment from December 1975 to February 1976).  A July 1980 service separation examination report indicates diagnoses of mixed personality disorder including immaturity, paranoid traits, and inadequacy, existing prior to enlistment.

Following her separation from service in July 1980, in December 1985, the Veteran sought treatment at the Dakota County Mental Health Center for crisis intervention.  She reported multiple stressor and previous traumas, including the rape at age thirteen; however, she did not mention any traumatic incidents that occurred during active service.  A psychiatric evaluation was conducted in January 1986 and resulted in diagnoses of anxiety disorder with panic attacks, some agoraphobia, and mild depression, as well as adjustment reaction to her pre-service rape experience.  During the evaluation, the Veteran stated that she had never quite resolved her feelings about her parents' divorce and subsequent rape at age thirteen.      

In 1992, the Veteran received a DWI and was court ordered to complete inpatient substance abuse treatment at the Bradley Center.  While there, she was diagnosed with PTSD.  At an initial psychiatric consultation in April 1992, the Veteran described her rape at age thirteen, and stated that she had unresolved emotional turmoil since that time.  The examining psychiatrist noted that the pre-service rape undoubtedly had a lot to do with the Veteran's anxiety and depression, and possibly played a part in her chemical dependency.  Psychiatric testing was conducted in May 1992, and the evaluating psychologist opined that the Veteran's PTSD was in all likelihood related to her rape when she was a teenager.  None of the documents from the Bradley Center describe any in-service stressors or traumatic events.  

In January 2001, the Veteran underwent a psychiatric evaluation at ACMC-Willmar.  She reported that she began having panic attacks at the age of twelve (or thirteen, according to other documents) after she was raped.  She also described physical and emotional abuse by a past boyfriend and her ex-husband.  She did not report any in-service stressors.  The examining psychiatrist assessed generalized anxiety disorder, panic disorder without agoraphobia, and polysubstance dependence, with provisional sustained partial remission.  A diagnosis of personality disorder was deferred.  

In 2002, the Veteran began treatment with Dr. S. at the Rice Institute for Counseling & Education.  In September 2006, Dr. S., an M.D., wrote a letter stating that the Veteran had been diagnosed with panic disorder with agoraphobia as well as Attention Deficit Disorder symptoms.  He noted that the Veteran began developing signs of these panic-like symptoms when she was a teenager, well before he first evaluated her in 2002, although most of her treatment at that time focused on alcoholism.  

The Veteran was afforded a VA psychological examination in May 2007.  The Veteran again described various pre-service stressors, including her parents' divorce, her rape at age thirteen, and abuse by her past boyfriend and/or husband.  She stated that she did have mental health problems during active service, as well as significant alcohol abuse; however, she denied any non-combat traumas or accidents.  The VA examiner assessed PTSD secondary to the sexual assault that occurred prior to service, as well as nicotine dependence, alcohol abuse, and traits of borderline personality disorder.  The examiner also opined that her psychiatric conditions were not caused by military service, but stated that any preexisting psychological conditions could have been worsened during her military service.  

Based on the foregoing evidence indicating possible aggravation of a preexisting psychiatric condition, the Board finds that a VA examination is necessary to determine whether the Veteran had any preexisting mental disorders, and, if so, whether they were aggravated by the Veteran's claimed in-service stressors, or whether her current psychiatric problems are residuals of pre-service events.  In addition, an opinion is needed with regard to whether the Veteran's chemical dependency was caused or aggravated by her PTSD.  

In addition, the Board notes that the Veteran's treatment show repeated diagnoses of anxiety disorder.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the Veteran has been diagnosed with anxiety disorder by her treatment providers, which has not been included in the RO's adjudications of the claim.  Symptoms noted during treatment also include panic attacks/disorder, agoraphobia, depression, and history of alcohol abuse.  For this reason, the Board has expanded the issue to one for service connection for psychiatric disorder (however diagnosed), that includes PTSD, anxiety disorder with panic attacks, and depression.  

The Board notes that the issue of service connection for chemical dependency (claimed as due to the PTSD) has been adjudicated and certified as a separate issue.  The Board will maintain chemical dependency as a separate issue because of the procedural posture of this claim (issue was adjudicated and certified separately), and because direct service connection is not available for alcohol or drug abuse, but only secondary service connection is possible, so the theory of entitlement is different from PTSD or other diagnosed psychiatric disorders.  See 38 U.S.C.A. 
§§ 105, 1131(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.310 (2011) (a service connection award for a disability resulting from a veteran's own willful misconduct or the abuse of alcohol or drugs is prohibited by law).  

In this regard, the Board notes and has considered a prior representative's assertion that the issue of service connection for chemical dependency was not a separate issue, contending the chemical dependency is "intertwined" with the issue of the Veteran's mental health.  This is essentially a contention of secondary service connection that the Board will address when it later reaches a merits decision.  Regardless of whether such questions regarding chemical dependency are adjudicated as ancillary questions as part of one overarching issue of service connection for all psychiatric disability or are adjudicated as a separate issue of service connection for chemical dependency, there can be no prejudice to the Veteran because the same questions will be adjudicated, the same standards of determining secondary service connection for chemical dependency will be applied, and all the contentions that chemical dependency is secondary to PTSD or other (contended) service-connected disability will be considered in either adjudication.  

 

Thus, to assure the Veteran full due process, because there are indications of a psychiatric diagnosis other than PTSD in the file, the Board will remand this matter for consideration of this claim pursuant to the Clemons precedent.  Additionally, further examination with medical opinion as to whether the in-service sexual assault stressor occurred may aid in substantiating the claim for PTSD. See 38 C.F.R. § 3.304(f) (2011) (VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).  For these reasons, a remand is warranted for the VA examiner to offer an opinion(s) as to the etiology of any and all current psychiatric disorder(s).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination to determine the causation or etiology of her current PTSD and/or any other current psychiatric diagnoses, as well as to determine whether the Veteran has a chemical dependency that is secondary to any diagnosed psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

a.  The examiner should first identify any and all current psychiatric disorders (diagnoses), commenting specifically on post-service treatment records which document current diagnoses of anxiety disorder with depression and panic attacks and PTSD.   

b.  Next, the examiner should offer the following opinion:  Did the Veteran have a psychiatric disorder that clearly and unmistakably (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) pre-existed her entrance into military service in 1977?  If so, what was the nature of such preexisting psychiatric disability?  In offering this opinion, the examiner should specifically address the factors of the pre-service divorce of the Veteran's parents, a pre-service rape at the age of thirteen, and substance abuse problems prior to enlistment in service.     

c.  If it is the examiner's opinion that a psychiatric disorder pre-existed the Veteran's entrance into military service, offer the following opinion:  Was the preexisting psychiatric disorder clearly and unmistakably not aggravated (not permanently worsened in severity) in service?  

d.  Alternatively, if it is your opinion that there was aggravation (permanent worsening in severity) during service, what was the pre-existing baseline level of the psychiatric disability prior to such aggravation?  The examiner should specifically comment on the notation of excessive worry and nervous trouble at the time of enlistment in 1976, the in-service psychiatric evaluation in June 1980, the psychiatric diagnoses noted on the July 1980 separation examination report, and the multiple post-service treatment records relating the Veteran's current psychiatric troubles to pre-service traumas.
      
Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

e.  If the examiner concludes that the Veteran's PTSD and/or other current psychiatric disorder(s) did not pre-exist service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed psychiatric disorder, to include PTSD, was incurred during or caused by active service.  The examiner should specifically comment on whether the Veteran's claimed in-service stressors of almost being run over and being raped are sufficient to support a PTSD diagnosis using the DSM-IV criteria, and whether the Veteran's current PTSD was caused by those stressors.
      
Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  The examiner shoulder offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's chemical dependency has been caused by the Veteran's PTSD or other psychiatric disorder (including as a component or symptom of PTSD or other psychiatric disorder).  The examiner should provide an explanation for the opinion reached, and should specifically comment on the Veteran's pre-service substance abuse problems, as well as the April 1992 psychiatric evaluation which opined the pre-service rape possibly played a part in the Veteran's substance dependency.  

g.  The examiner should offer an opinion whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's chemical dependency has been aggravated (permanently worsened in severity) by the Veteran's PTSD or other psychiatric disorder (including as a component or symptom of PTSD or other psychiatric disorder).  The examiner should provide an explanation for the opinion reached, and should specifically comment on the Veteran's pre-service substance abuse problems, as well as the April 1992 psychiatric evaluation which opines the pre-service rape possibly played a part in the Veteran's substance dependency.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

h.  If the examiner opines that the Veteran's chemical dependency was aggravated (permanently worsened in severity) by her PTSD and/or other psychiatric disorder, the examiner should attempt to identify the baseline level of severity of the chemical dependency before the onset of aggravation.  The examiner should provide an explanation for the opinion reached.  

i.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed PTSD and/or other psychiatric disorder.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


